Citation Nr: 0515333	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
major depressive disorder, on appeal from the initial grant 
of service connection.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to 
March 1965.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Louisville, Kentucky, Department of Veterans' Appeals (VA) 
Regional Office (RO), which granted service connection for 
major depressive disorder, with a 30 percent rating, 
effective October 1995.  In February 2003, the veteran 
indicated that he disagreed with the 30 percent rating 
awarded for major depressive disorder and he also claimed he 
should be awarded a 100 percent schedular rating or in the 
alternative, a total rating based upon individual 
unemployability (TDIU).  By rating decision of June 2003, the 
RO denied a TDIU.  That same month, a notice of disagreement 
(NOD) was filed with respect to the TDIU denial.  A statement 
of the case (SOC) for the denial of an initial higher rating 
for major depressive disorder and the denial of a TDIU was 
issued in January 2004.  A substantive appeal (VA Form 9) was 
received in February 2004.  The veteran's claims were 
subsequently transferred to the St. Petersburg, Florida, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran and his representative contend, in essence, that 
his service-connected major depressive disorder is more 
severe than currently evaluated.  He also asserts that he is 
totally disabled based on his service-connected disability.  

A review of the record reveals that the veteran is in receipt 
of Social Security disability benefits.  The adjudicative 
records upon which the award was made are not associated with 
the claim folder.  Currently VA does not have evidence to 
indicate what the basis of the veteran's disability is, or 
the length of time he has been disabled.  The adjudicative 
decision should be obtained and associated with the claims 
folder.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  This 
is necessary in connection with his increased rating and TDIU 
claims.  

Additionally, the last VA psychiatric examination was 
performed in connection with this claim in December 2001.  
The veteran should be provided VA examination in connection 
with his claim in order that the evaluation of the disability 
is fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Further, the veteran's major depressive disorder claim for 
increased rating is an initial claim from an original grant 
of service connection.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  Since this is the 
veteran's initial award for his service-connected disability, 
and he has expressed disagreement with the evaluation 
assigned, the RO should evaluate the claim with consideration 
of staged ratings consistent with Fenderson.  



Accordingly, the case is REMANDED for the following:

1.  Request the veteran's medical and 
adjudication records from SSA, (the Board 
seeks the basis/rationale for the award 
of SSA benefits).  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.  Schedule the veteran for an 
appropriate VA psychiatric examination to 
assess the severity of his service-
connected major depressive disorder.  The 
claims folder should be made available to 
the examiner, and the examiner is asked 
to indicate in the examination report 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done, and the examiner should be asked to 
indicate the symptoms of the veteran's 
major depressive disorder.  The examiner 
should provide a multi-axial diagnosis, 
to include assignment of a Global 
Assessment of Functioning (GAF) scale 
score, and an explanation of what the 
score means.  In addition, the examiner 
should render an opinion as to whether 
the veteran is unable to obtain or retain 
substantially gainful employment due 
solely to his service-connected major 
depressive disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Readjudicate the veteran's increased 
rating claim on appeal under all 
applicable criteria effective throughout 
the appeal period, (1995 to the present), 
using the rating criteria for evaluating 
major depressive disorder effective prior 
to, and since November 1996, as 
appropriate.  Also, adjudicate the claim 
in light of staged ratings consistent 
with Fenderson and then readjudicate the 
TDIU claim.  If a benefit sought on 
appeal remains denied, prepare a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, a summary of the 
evidence, and a discussion of all 
pertinent regulations, including the 
revised criteria governing the evaluation 
of the psychiatric claim.  The SSOC 
should be sent to the veteran and his 
representative.  Provide an appropriate 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




